199 F.2d 369
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Carl H. CONNER, Murl Marie Conner, Onyda Laird, and Herman D. Laird, Respondents.
No. 14005.
United States Court of Appeals Fifth Circuit.
October 29, 1952.

Petitions for Review of Decisions of The Tax Court of the United States (District of Texas).
Ellis N. Slack, Acting Asst. Atty. Gen., Hilbert P. Zarky, Sp. Asst. to Atty. Gen., Mason B. Leming, Acting Chief Counsel, Bureau of Internal Revenue, John M. Morawski, Sp. Atty., Bureau of Internal Revenue, Washington, D. C., for petitioner.
Francis E. Mann, Houston, Tex., for respondent.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the stipulation filed by the parties for a judgment affirming the decision of the Tax Court of the United States in the above-entitled and numbered cause, in accordance with the decisions of this Court in Commissioner of Internal Revenue v. Guminski, 5 Cir., 198 F.2d 265, and Commissioner of Internal Revenue v. Gentry, 5 Cir., 198 F.2d 267, rendered July 24, 1952, and in accordance with the stipulation of the parties filed March 11, 1952;


2
On consideration whereof, it is now here ordered and adjudged by this Court in accordance with the stipulation of the parties for judgment, and the stipulation of the parties filed and approved by this Court on March 11, 1952, that the decision of the Tax Court of the United States in the above-entitled and numbered cause be, and the same is hereby, affirmed.


3
It is further ordered that a certified copy of the stipulation of the parties for judgment, stipulation of March 11, 1952, and of this judgment be forwarded to the Tax Court of the United States.